Exhibit 10.2

Mr. Steven M. Rauscher

47 Cary Avenue

Lexington, MA 02451

Re: Second Amendment to Employment Agreement

Dear Steve:

This Agreement amends the Employment Agreement between you and Oscient
Pharmaceuticals Corporation (the “Company”) dated as of June 15, 2001, as
subsequently amended by the Amendment to Employment Agreement dated as of
February 5, 2004 (as so amended, the “Employment Agreement”). Capitalized terms
in this Agreement shall have the meaning ascribed to them in the Employment
Agreement unless otherwise expressly provided in this Agreement.

1. Change of Control. The following provision shall replace in its entirety
Paragraph 4(d) of the Employment Agreement:

(d) If within two years following a Change of Control (as defined in Exhibit A
hereto) or the closing of the Genesoft Merger (as defined below), your
employment is terminated by the Company other than for Cause in accordance with
Paragraph 4(c) hereof or you terminate your employment with the Company for
post-Change in Control Good Reason (as defined below), by notice to the Company
specifying in reasonable detail the nature of such post-Change in Control Good
Reason, then, in lieu of any termination pay or benefits to which you would have
been entitled under Paragraph 4(c) hereof or otherwise, you shall be entitled to
the following: (i) the Company will pay you, on the Termination Date or its next
regular payday, as appropriate, the Base Salary for the final payroll period of
your employment through the date your employment terminates (the “Termination
Date”) and any vacation you had earned but not used through the Termination
Date; (ii) the Company will reimburse promptly any business expenses you have
incurred on or before the Termination Date which are eligible for reimbursement
under Company policies but have not yet been reimbursed, provided that you
submit required documentation and substantiation of such business expenses
within sixty (60) days of the Termination Date; (iii) the Company will pay you a
pro-rated bonus for the fiscal year in which the Termination Date occurs,
determined by multiplying the bonus you would have received had you remained
employed through the end of the fiscal year by a fraction, the numerator of
which is the number of days you were employed in that fiscal year, through the
Termination Date, and the denominator of which is 365; (iv) the Company will pay
you a single lump equal to the product of two (2) multiplied by the sum of the
Base Salary at the annual rate in effect on the Termination Date and your annual
target incentive bonus for the fiscal year in which the Termination Date occurs;
(v) if you and your qualified beneficiaries are eligible to continue
participation in the Company’s group health and dental plans under COBRA and
elect to do so, the Company will continue to contribute to the premium cost of
that



--------------------------------------------------------------------------------

coverage at the same rate that it contributes for current employees until the
earlier of the expiration of twenty-four (24) months from the Termination Date
or the date you cease to be eligible to continue participation in those plans
under COBRA; and (vi) if you have restricted stock granted you in connection
with your employment with the Company, the restrictions shall be lifted as of
the Termination Date and any options to purchase the Company’s common stock
granted you in connection with your employment by the Company that remain
unvested on the Termination Date shall vest on that Date and shall remain
exercisable until the earlier of the expiration of two years from the
Termination Date or the final exercise date of the options, determined in
accordance with the applicable stock option plan, certificate or agreement.

2. 409A. The following shall be inserted as Paragraph 4(e) of the Employment
Agreement and the remaining paragraphs of Section 4 thereof shall be
re-designated accordingly:

(e) If at the time of your separation from service you are a specified employee
as hereinafter defined, any and all amounts payable under this Section 4 in
connection with such separation from service that constitute deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended, (“Section 409A”), as determined by the Company in its sole discretion,
and that would (but for this sentence) be payable within six (6) months
following such separation from service, shall instead be paid on the date that
follows the date of such separation from service by six (6) months. For purposes
of the preceding sentence, “separation from service” shall be determined in a
manner consistent with subsection (a)(2)(A)(i) of Section 409A and the term
“specified employee” shall mean an individual determined by the Company to be a
specified employee as defined in subsection (a)(2)(B)(i) of Section 409A.

3. Tax Gross-Up Payments. The following shall be inserted as Paragraph 4(f) of
the Employment Agreement and the remaining paragraphs of Section 4 thereof shall
be re-designated accordingly:

(f) Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that any payment (excluding any of the Tax Gross-Up
Payments as defined below) or benefit (including without limitation any
accelerated vesting of options or other equity awards) made or provided, or to
be made or provided, by the Company (or any successor thereto or affiliate
thereof) to or for your benefit, whether pursuant to the terms of this
Agreement, any other agreement, plan, program or arrangement of or with the
Company (or any successor) or otherwise (a “Total Payment”) will be subject to
the excise tax imposed by section 4999 of the Internal Revenue Code of 1986 as
amended (the “Code”) or any comparable tax imposed by any replacement or
successor provision of United States tax law (the “Excise Tax”), the Company
shall pay you one or more additional cash payments (the “Tax Gross-Up Payments”)
in an aggregate amount that after reduction for all taxes (including but not
limited to the Excise Tax) with respect to such Tax Gross-Up Payments is equal
to the amount of the Excise Tax (if any) imposed on the Total Payments;
provided, that to the extent any Tax Gross-Up Payment would be considered
deferred compensation for purposes of section 409A of the Code, the manner and
time of payment, and the provisions of Paragraph 4(c) shall, if

 

-2-



--------------------------------------------------------------------------------

possible, be adjusted to the mutual satisfaction of you and the Company to the
extent necessary (but only to the extent necessary) to comply with the
requirements of section 409A of the Code with respect to such payment so that
the payment does not give rise to the interest or additional tax amounts
described at section 409A(a)(1)(B) or section 409A(b)(4) of the Code (the
“Section 409A penalties”).

4. Definitions. The following definition shall be added in appropriate
alphabetic order to the original Paragraph 4(e) of the Employment Agreement
which, through the insertion of the new Paragraphs 4(e) and 4(f) above, will
become Paragraph 4(g):

“post-Change of Control Good Reason” shall mean (i) any action by the Company
that results in a material diminution in your position, authority or duties from
those existing immediately prior to the occurrence of a Change in Control or the
Genesoft Merger, as applicable, provided, however, that your ceasing to serve as
the Chairman of the Board of Directors of the Company following the Genesoft
Merger shall not constitute a material diminution in your position, authority or
duties with the Company; (ii) material failure of the Company to provide you
compensation and benefits in accordance with the terms of Paragraph 2, above,
other than a single inadvertent failure that is cured within ten business days
after notice from you specifying in reasonable detail the nature of the failure
or (iii) any action by the Company that would require you to have your principal
place of work changed to any location outside a thirty-five mile radius of the
City of Boston.

5. Miscellaneous. Except as expressly modified herein, the Employment Agreement,
and all of its terms and provisions, shall remain unchanged and in full force
and effect. This Agreement may be executed in two or more counterparts, each of
which shall be an original and all of which together shall constitute one and
the same instrument.

If the foregoing is acceptable to you, please sign this letter in the space
provided and return it to me no later than May 19, 2006. At the time you sign
and return it this letter will take effect as a binding agreement between you
and the Company on the basis set forth above and as of the date first written
above. The enclosed copy is for your records.

 

Sincerely yours,

   

Accepted and Agreed:

/s/    Joseph A. Pane

   

/s/    Steven M. Rauscher

Joseph A. Pane

Vice President

Human Resources

   

Steven M. Rauscher

 

Date: May 12, 2006

 

-3-